State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 21, 2014                   D-40-14
___________________________________

In the Matter of PAMELA A.
   CROCKETT, a Suspended
   Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

PAMELA A. CROCKETT,
                      Respondent.

(Attorney Registration No. 2629574)
___________________________________


Calendar Date:   June 23, 2014

Before:   Stein, J.P., Garry, Rose, Egan Jr. and Clark, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

     Pamela A. Crockett, Lanham, Maryland, respondent pro se.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1994.
She was admitted to practice in Maryland in 2004, where she
maintains an office for the practice of law.

      By petition dated October 4, 2013, petitioner charged
respondent with 10 charges of professional misconduct alleging
neglect of a client matter and failure to provide competent
representation (see former Code of Professional Responsibility DR
6-101 [a] [former 22 NYCRR 1200.30 (a); Rules of Professional
                              -2-                D-40-14

Conduct [22 NYCRR 1200.0] rules 1.1 [a], [b]; 1.3 [b]),1 failure
to communicate with her client (see former Code of Professional
Responsibility DR 1-102 [a] [5] [former 22 NYCRR 1200.3 (a) (5)];
Rules of Professional Conduct [22 NYCRR 1200.0] rules 1.4, 8.4
[d]), improper handling and conversion of the settlement check
and funds (see former Code of Professional Responsibility DR
1-102 [a] [4], [5], [7]; DR 9-102 [a], [c] [1], [4] [former 22
NYCRR 1200.3 (a), (4), (5), (7); 1200.46 (a), (c) (1), (4)];
Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [c],
[d], [h]; 1.15 [a], [c] [1], [4]), commingling personal and
client funds (see former Code of Professional Responsibility DR
1-102 [a] [5], [7]; DR 9-102 [a] [former 22 NYCRR 1200.3 (a) (5),
(7); 1200.46 (a)]; Rules of Professional Conduct [22 NYCRR
1200.0] rules 1.15 [a]; 8.4 [d], [h]), failure to maintain
complete attorney escrow account records and render accounts (see
former Code of Professional Responsibility DR 1-102 [a] [5], [7];
DR 9-102 [c] [1], [3]; [d] [former 22 NYCRR 1200.3 (a) (5), (7);
1200.46 (c) (1), (3); (d)]; Rules of Professional Conduct [22
NYCRR 1200.0] rules 1.15 [c] [1], [3]; [d]; 8.4 [d], [h]),
failure to produce escrow account records as requested by
petitioner (see Rules of Professional Conduct [22 NYCRR 1200.0]
rule 1.15 [i]), failure to comply with the rules regarding the
disbursement of funds for missing clients (see former Code of
Professional Responsibility DR 9-102 [f] [former 22 NYCRR 1200.46
(f); Rules of Professional Conduct [22 NYCRR 1200.0] rule 1.15
[f]), failure to deposit client funds in an appropriately titled
and functioning attorney escrow account (see Judiciary Law § 497;
former Code of Professional Responsibility DR 9-102 [b] [former
22 NYCRR 1200.3, 1200.46 (b)]; Rules of Professional Conduct [22
NYCRR 1200.0] rule 1.15 [b]), failure to maintain an attorney
escrow account in compliance with appropriate rules (see former
Code of Professional Responsibility DR 1-102 [a] [5]; DR 9-102
[b] [1] [former 22 NYCRR 1200.3 (a) (5); 1200.46 (b) (1)]; Rules
of Professional Conduct [22 NYCRR 1200.0] rule 1.15 [b] [1]), and


    1
         Some of the charges herein involve conduct occurring
before and after April 1, 2009, the effective date of the Rules
of Professional Conduct, and thus both the Rules of Professional
Conduct and the former Code of Professional Responsibility are
applicable.
                              -3-                D-40-14

failure to comply with the attorney registration requirements for
the 2010-2011 and 2012-2013 biennial periods as required by
Judiciary Law § 468-a and Rules of the Chief Administrator (22
NYCRR) § 118.1 (see Rules of Professional Conduct [22 NYCRR
1200.0] rule 8.4 [d]).

      Respondent filed an answer in which she admitted six of the
charges in their entirety and made both admissions and denials
with respect to the remaining four charges. By order dated March
6, 2014, this Court suspended respondent from the practice of law
pursuant to this Court's rules (see 22 NYCRR 806.4 [f]) pending
consideration of the disciplinary charges filed against her
(Matter of Crockett, 115 AD3d 1051 [2014]). After a hearing
pursuant to this Court's rules (see 22 NYCRR 806.5), the Referee
sustained the petition in its entirety. Petitioner now moves to
confirm the Referee's report. Respondent has not responded to
the motion.

      We find that a fair preponderance of the evidence supports
the Referee's determination and we, therefore, grant petitioner's
motion and confirm the Referee's report with respect to the
charges in the petition (see Matter of Galvin, 87 AD3d 1223
[2011]). In addition, we find respondent guilty of the
professional misconduct as charged and specified in the petition
(see Matter of Coleman, 116 AD3d 1219 [2014]).

      Turning to the appropriate disciplinary sanction for
respondent's serious professional misconduct, we initially note
that petitioner has not referenced any prior disciplinary
history, and the subject charges primarily concerned only one
client who was negligently and incompetently represented.
Nevertheless, respondent clearly converted and mishandled client
funds, and the record further demonstrates cause for concern
relative to respondent's knowledge, ethics and practice in this
state. Accordingly, in order to protect the public, deter
similar misconduct and preserve the reputation of the bar, we
conclude that respondent should be suspended from the practice of
law for a period of one year (see Matter of Gallagher, 112 AD3d
1057 [2013]; Matter of Davis, 106 AD3d 1184 [2013]).
Furthermore, we direct that, upon any application for
reinstatement, in addition to the requirements set forth in our
                              -4-                D-40-14

rules (see 22 NYCRR 806.12 [b]), respondent submit documentation
that, during the period of suspension, she has come into
compliance with all attorney registration requirements and
completed four credit hours of accredited continuing legal
education (hereinafter CLE) in ethics and professionalism, four
credit hours of CLE in law practice management and four credit
hours of CLE in New York practice, all in addition to the CLE
required of all attorneys in this state (see 22 NYCRR part 1500).

     Stein, J.P., Garry, Rose, Egan Jr. and Clark, JJ., concur.



      ORDERED that petitioner's motion to confirm the Referee's
report is granted; and it is further

      ORDERED that respondent is found guilty of the professional
misconduct charged and specified in the petition of charges; and
it is further

      ORDERED that respondent is suspended from the practice of
law for a period of one year, effective immediately, and until
further order of this Court; and it is further

      ORDERED that, while so suspended from practice, respondent
is commanded to desist and refrain from the practice of law in
any form, either as principal or as agent, clerk or employee of
another; and respondent is hereby forbidden to appear as an
attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further
                              -5-                  D-40-14

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of suspended attorneys
(see 22 NYCRR 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court